Citation Nr: 0002595	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-26 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1996 and 
October 1997 by the Department of Veterans Affairs (VA) 
Huntington, West Virginia, Regional Office (RO), denying the 
veteran entitlement to service connection for bilateral 
hearing loss and tinnitus.

In August 1999, a video conference hearing was held with the 
veteran in Huntington, West Virginia, before the undersigned 
Member of the Board sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the veteran's claims 
file. 

In April 1997, during the course of this appeal, a statement 
of the case was furnished to the veteran addressing the 
additional issues of increased evaluations for his service-
connected post-traumatic stress disorder, a left elbow 
disability, and a right temporal area scar.  The veteran 
failed to perfect an appeal as to these issues.  
Consequently, these issues will not be addressed herein.


FINDING OF FACT

A private physician has indicated that the veteran has 
bilateral high frequency hearing loss, which causes tinnitus 
and that such hearing loss could have been precipitated by 
head trauma sustained by the veteran in Vietnam.  





CONCLUSION OF LAW

The veteran has submitted well-grounded claims of service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well-grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim, which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met and 
VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d 
at 1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the 2nd and 
3rd elements in Caluza (incurrence and nexus evidence), can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post service continuity of symptomatology; and (3) medical 
or, and in certain circumstances, lay evidence of a nexus 
between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumptive period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. at 
497.

In the case of a disease only, service connection also may be 
established under § 3.303(b) by (1) evidence of the existence 
of a chronic disease in service or of a disease, eligible for 
the presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. 495.  
Either evidence contemporaneous with service or the 
presumptive period of service or evidence that is post 
service or post presumptive period may suffice.  Id.  

The veteran has presented testimony asserting that he has 
tinnitus and bilateral hearing loss which stems from noise 
injury and/or head trauma sustained during combat operations 
in Vietnam.  Specifically, the veteran testified in August 
1999 that he was thrown from an armed personnel carrier when 
it ran over a land mine.  In addition to sustaining multiple 
fragment wounds and orthopedic injuries, the veteran said he 
also sustained head and/or acoustic trauma injury resulting 
in ringing in his ears, that has persisted since service, as 
well as hearing loss.  

The clinical evidence presented in support of the veteran's 
claim includes an April 1997 letter from a private physician, 
R. Austin Wallace, M.D.  Dr. Wallace reported that the 
veteran has bilateral high frequency sensorineural hearing 
loss, which causes tinnitus.  He noted that the veteran 
reported sustaining head trauma in Vietnam.  Dr. Wallace 
stated that "head trauma has been known to precipitate 
sensorineural hearing loss which could cause tinnitus," but 
added the proviso that post-service increase in the hearing 
loss could not be the result of that trauma.

Given Dr. Wallace's statements, it will be presumed at this 
time that there is evidence of the claimed disabilities.  
There is also evidence of injury to the veteran's head in 
service as well as exposure to acoustic trauma.  Furthermore, 
the combat veteran's assertion of injury in service is 
consistent with the circumstances of his service and thus 
sufficient proof of such injury.  See 38 U.S.C.A. § 1154 
(West 1991).  The statements of Dr. Wallace provide medical 
nexus between the veteran's service and bilateral hearing 
loss and tinnitus.  Accordingly, the veteran has submitted 
well-grounded claims of service connection for these two 
disabilities.  However, Dr. Wallace did not go so far as to 
say that the hearing loss and tinnitus are at least as likely 
as not to be the result of service.


ORDER

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are well grounded; the appeal is 
granted to this extent.  


REMAND

Because the claims of entitlement to service connection for a 
bilateral hearing loss and tinnitus are well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's service medical records show no indication of 
hearing loss or tinnitus.  The records do reflect that, while 
the veteran was in an armed personnel carrier, it hit a mine 
and he was thrown from the vehicle sustaining multiple 
injuries for which hospitalization and treatment in service 
was required.  A subsequent medical examination of the 
veteran in July 1970, for medical board purposes, disclosed 
essentially normal hearing on audiological evaluation and no 
abnormalities on clinical evaluation of his ears.  However, 
on a report of a January 1972 medical examination for medical 
board purposes, completed while the veteran was on the 
temporary disability retirement list (TDRL) the veteran was 
found to have pure tone thresholds in the left ear, at the 
frequencies 250, 500, 1,000, 2,000, and 8,000 hertz, of 15, 
10, 10, 40 and 15.  Hearing in the right ear remained 
essentially normal.  The examining physician did not diagnose 
hearing loss based on these findings.   

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
development.

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for 
bilateral hearing loss and tinnitus since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for VA audiological and ear examinations 
to determine the nature and likely 
etiology of his bilateral hearing loss 
and tinnitus.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) should elicit from the 
veteran and record a full medical history 
as pertinent to the hearing loss and 
tinnitus.  Based on a review of the case, 
it is requested that the examiner(s) 
express an opinion as to whether it is at 
least as likely as not that any current 
hearing loss and/or tinnitus is due to 
exposure to in-service acoustic trauma or 
head trauma as claimed by the veteran, or 
other disease or injury which was 
incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which any opinion is based.  

3.  The RO should then review the record, 
and the claim should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this REMAND is to obtain additional information.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



 

